People v Sneed (2018 NY Slip Op 03156)





People v Sneed


2018 NY Slip Op 03156


Decided on May 2, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
CHERYL E. CHAMBERS,
SANDRA L. SGROI
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2016-03249
2016-03250

[*1]The People of the State of New York, respondent,
vGregory A. Sneed, appellant. 


Paul Skip Laisure, New York, NY (William Kastin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette M. Traill, and Merri Turk Lasky of counsel; Cameron Kummer on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Suzanne J. Melendez, J.), both imposed March 8, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
Under the circumstances presented, the defendant did not knowingly, voluntarily, and intelligently waive his right to appeal (see People v Kupershmidt, 152 AD3d 797, 798; People v Black, 144 AD3d 935, 936).
Nevertheless, contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., CHAMBERS, SGROI, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court